Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered September 21, 1989, convicting defendant, after a jury trial, of two counts of murder in the second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to two concurrent terms of imprisonment of 25 years to life on the murder counts, to run consecutively to two concurrent terms of imprisonment of 5 to 10 years on the robbery and weapons counts, unanimously affirmed.
Defendant stands convicted of shooting a store employee to death during a supermarket robbery. Defendant’s argument that it was reversible error to permit one of the two store employees who witnessed the shooting but was unable to identify defendant’s picture in a photo array to identify him in court is not preserved for review, no objection having been made to the in-court identification (CPL 470.05 [2]). In any event, the argument is without merit, since the witness’ prior inability to identify defendant from a photograph was relevant to the weight, not the admissibility, of his testimony (People v Cruz, 167 AD2d 306, Iv denied 77 NY2d 959). Contrary to defendant’s pro se claim, this testimony, along with that of the store manager, fingerprint expert, and medical examiner, was sufficient as a matter of law to support the jury’s finding that it was defendant who fired a gun into, the victim’s head at close range (see, People v Adams, 165 AD2d 760, lv denied 76 NY2d 983). We have considered defendant’s remaining pro se claims raised in a supplemental brief and find them to be both unpreserved and without merit. Concur— Murphy, P. J., Ellerin, Wallach, Asch and Rubin, JJ.